DOOLING, District Judge.
The conclusion of the special master on the petition of Pauline Stanton to set aside the order of adjudication herein must be affirmed. The bankrupt is not, in my opinion, an insurance corporation within the meaning of the bankrupt law. As a matter of fact it did not insure. Its only obligation was to collect, from such of its members as were willing to contribute, funds with *200which, if and when collected, it would pay certain amounts to the beneficiaries' of deceased members. There was no other obligation on the bankrupt than .that of a collector. There was no obligation on the part of any of the members to pay unless they were willing to do so, and a failure on the part of a member to pay at a fixed date released him from any claim, legal or moral, for such payment. This is not insurance. The laws of this state have always recognized the difference between this and insurance, and specifically provided at the time that the bankrupt was incorporated that corporations of this character were not insurance corporations. Besides, corporations of this character had been in existence very many years at the time of the enactment of the bankrupt law, and of the provision excepting insurance corporations from its benefits, and were technically known as fraternal benevolent societies or associations, and not as insurance corporations. If Congress intended to place them among the excepted corporations, there was a well-known name by which they could have been designated. I do not think it was intended to embrace them in the term “insurance corporations.”
The conclusion of the master is affirmed, and the motion to set aside the order of adjudication is denied.